           Case 2:19-cv-01986-GMN-DJA Document 14 Filed 01/29/20 Page 1 of 3



 1   Justin T. Grim, Esq.
     State Bar No. 12588
 2   McCALLA RAYMER LEIBERT PIERCE, LLP
     1635 Village Center Circle, Suite 130
 3
     Las Vegas, Nevada 89134
 4   Telephone: (702) 425-7267
     Justin.Grim@McCalla.com
 5   Attorney for JPMorgan Chase Bank, N.A.
     and Chase Mortgage Company
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
                                             *****
10
     UNITED STATES OF AMERICA,                     :   Case No.: 2:19-cv-01986-GMN-DJA
11                                                 :
                                                   :
                           Plaintiff,              :   JOINT MOTION TO EXTEND DEADLINE
12
                                                   :   FOR DEFENDANTS JPMORGAN CHASE
13           v.                                    :   BANK, N.A., AND CHASE MORTGAGE
                                                   :   COMPANY TO RESPOND TO PLAINTIFF’S
14   JEFFREY A. MARTINEZ, individually, and as :       COMPLAINT (SECOND REQUEST)
     Trustee of the Martinez Family Trust; DOLORES :
15   M. MARTINEZ, individually and as Trustee for :
                                                   :
     the Martinez Family Trust; THE MARTINEZ       :
16   FAMILY TRUST; MARTINEZ &                      :
     ASSOCIATES, INC. (NV20041370692);             :
17
     MARTINEZ & ASSOCIATES INC.                    :
18   (NV20181033912); SIERRA MORTGAGE              :
     CORPORATION; FIDELITY NATIONAL                :
19   TITLE; CHASE MORTGAGE COMPANY; JP :
                                                   :
     MORGAN CHASE BANK NATIONAL                    :
20   ASSOCIATION; NEVADA MORTGAGEE                 :
21   ASSISTANCE COMPANY, LLC; THE COOPER :
     CASTLE LAW FIRM, LLP; RHODES RANCH :
22   ASSOCIATION; and REPUBLIC SILVER              :
     STATE INC., DBA, REPUBLIC SERVICES,           :
23                                                 :
                                                   :
                           Defendants.
24                                                 :
                                                   :
25

26   ///
27
     ///
28


                                               -1-
             Case 2:19-cv-01986-GMN-DJA Document 14 Filed 01/29/20 Page 2 of 3



 1         IT IS HEREBY AGREED by and between Plaintiff UNITED STATES OF AMERICA

 2   (hereafter “Plaintiff”) through its attorney E. Carmen Ramirez, and Defendants JPMORGAN

 3   CHASE BANK, N.A. and CHASE MORTGAGE COMPANY, (collectively “Chase”) through

 4   their attorney Justin T. Grim, Esq., that Defendants Chase may have additional time within

 5   which to answer or otherwise respond to Plaintiff’s Complaint. Specifically, the parties have

 6   agreed to extend Defendants’ time to respond. Defendants may answer or otherwise respond to

 7   Plaintiff’s Complaint on or before February 21, 2020.

 8          The parties further agree that good cause exists for this extension. The amended response

 9   deadline allows Defendants to continue investigating the matter and for the parties to continue

10   their discussions regarding the dispute.

11

12

13   ///

14
15

16   ///

17
18

19   ///

20

21
22   ///

23

24
25   ///

26

27

28   ///


                                                    -2-
           Case 2:19-cv-01986-GMN-DJA Document 14 Filed 01/29/20 Page 3 of 3



 1      Therefore, Plaintiff and Chase hereby jointly move for an order extending Chase’s deadline

 2   to answer or otherwise respond to Plaintiff’s Complaint on or before February 21, 2020.

 3   Signed this 29th day of January, 2020     Signed this 29th day of January, 2020
 4   McCALLA RAYMER LEIBERT                          RICHARD E. ZUCKERMAN
     PIERCE, LLP                                     Principal Deputy Assistant Attorney General
 5

 6   By: /s/ Justin T. Grim                       By: /s/E. Carmen Ramirez
     Justin T. Grim, Esq.                            E. Carmen Ramirez
 7   Nevada Bar No. 12588                            Trial Attorney, Tax Division
     1635 Village Center Circle, Ste. 130            U.S. Department of Justice
 8   Las Vegas, Nevada 89134                         P.O. Box 683
     (702) 425-7267                                  Ben Franklin Station
 9
     Justin.Grim@mccalla.com                         Washington, DC 20001
10   Attorney for JP Morgan Chase Bank, N.A.         202-616-2885 (v)
     and Chase Mortgage                              202-307-0054 (f)
11                                                   E.Carmen.Ramirez@usdoj.gov
                                                     Western.taxcivil@usdoj.gov
12
                                                      Of Counsel:
13

14                                                    NICHOLAS A. TRUTANICH
                                                      United States Attorney
15

16

17
                                                     IT IS SO ORDERED:
18

19

20                                                  ____________________________________
                                                    UNITED
                                                    Daniel J. STATES
                                                              Albregts DISTRICT JUDGE or
21
                                                    UNITED    STATES   MAGISTRATE
                                                    United States Magistrate Judge JUDGE
22
                                                    Dated: January 31, 2020.
23                                                  Dated
24
25

26

27

28


                                                   -3-
